Exhibit May 19, 2008 For 7:00 am EDT Release Contacts: Shareholders’/Analysts’ Inquiries: Media Inquiries: Robbin Moore-Randolph Chris Ahearn 704-758-3579 704-758-2304 LOWE’S REPORTS FIRST QUARTER SALES AND EARNINGS RESULTS MOORESVILLE, N.C.– Lowe’s Companies, Inc. (NYSE: LOW), the world’s second-largest home improvement retailer, today reported net earnings of $607 million for the quarter ended May 2, 2008, a 17.9 percent decline versus the same period a year ago.Diluted earnings per share declined 14.6 percent to $0.41 from $0.48 in the first quarter of 2007. Sales for the quarter declined1.3 percent to $12.0 billion, down from $12.2 billion in the first quarter of 2007.Comparable store sales for the first quarter declined 8.4 percent. “The challenging sales environment we have been experiencing for the past six quarters continued into the first quarter of 2008, and increasing financial pressures on consumers resulted in top-line sales that fell below our plan,” commented Robert A. Niblock, Lowe’s chairman and CEO.“The generally poor economic outlook, including well-known housing pressures, rising food and fuel prices and a more negative employment picture eroded consumer confidence and impacted discretionary purchases for the home. “With our offering of great products and exceptional service, Lowe’s continued to gain market share in the quarter, and diligent expense control helped us achieve respectable earnings in spite of the headwinds facing the industry,” Niblock continued.“Fiscal 2008 will be a challenging year on many fronts, but we remain focused on what we can control and will continue managing for long-term success and pursuing opportunities as they arise in the current environment.” During the quarter, Lowe’s opened 20 new stores.As of May 2, 2008, Lowe’s operated 1,554 stores in the United States and Canadarepresenting 176.4 million square feet of retail selling space, an11.1 percent increase over last year. A conference call to discuss first quarter 2008 operating results is scheduled for today (Monday, May 19) at 9:00 am EDT.Please dial 888-817-4020 (international callers dial 706-679-8762) to participate.A webcast of the call will take place simultaneously and can be accessed by visiting Lowe’s website at www.Lowes.com/investor and clicking on Lowe’s First Quarter 2008 Earnings Conference Call Webcast.A replay of the call will be archived on Lowes.com until August 17, 2008. Lowe’s Business Outlook Second Quarter 2008 (comparisons to second quarter 2007) · The company expects to open approximately 23 new stores reflecting square footage growth of approximately 11 percent · Total sales are expected to increase approximately 1 percent · The company expects comparable store sales to decline 6 to 8 percent · Earnings before interest and taxes (EBIT) margin is expected to decline approximately 190 basis points driven bypayroll, fixed costs, depreciation and gross margin · Store opening costs are expected to be approximately $22 million · Diluted earnings per share of $0.54 to $0.59 are expected · Lowe’s second quarter ends on August 1, 2008 with operating results to be publicly released on Monday, August 18, Fiscal Year 2008 (comparisons to fiscal year 2007) · The company expects to open approximately 120 stores in 2008 reflecting total square footage growth of 7 to 8 percent · Total sales are expected to increase approximately 1 percent · The company expects comparable store sales to decline 6 to7 percent · Earnings before interest and taxes (EBIT) margin is expected to decline approximately180 basis points · Store opening costs are expected to be approximately $106 million · Diluted earnings per share of $1.45 to $1.55 are expected for the fiscal year ending January 30, 2009 Disclosure Regarding Forward-Looking Statements This news release includes "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act”). Statements of the company’s expectations for sales growth, comparable store sales, earnings and performance, capital expenditures, store openings, the housing market, the home improvement industry, demand for services, and any statement of an assumption underlying any of the foregoing, constitute “forward-looking statements” under the Act. Although the company believes that the expectations, opinions, projections, and comments reflected in its forward-looking statements are reasonable, it can give no assurance that such statements will prove to be correct. A wide-variety of potential risks, uncertainties, and other factors could materially affect our ability to achieve the results expressed or implied by our forward-looking statements including, but not limited to, changes in general economic conditions, such as interest rate and currency fluctuations, higher fuel and other energy costs, slower growth in personal income, declining housing turnover, the availability of mortgage financing, inflation or deflation of commodity prices and other factors which can negatively affect our customers, as well as our ability to:(i) respond to adverse trends in the housing industry and the level of repairs, remodeling, and additions to existing homes, as well as general reduction in commercial building activity; (ii) secure, develop, and otherwise implement new technologies and processes designed to enhance our efficiency and competitiveness; (iii) attract, train, and retain highly-qualified associates; (iv) locate, secure, and successfully develop new sites for store development particularly in major metropolitan markets; (v) respond to fluctuations in the prices and availability of services, supplies, and products; (vi) respond to the growth and impact of competition; (vii) address legal and regulatory developments; and (viii) respond to unanticipated weather conditions that could adversely affect sales. For more information about these and other risks and uncertainties that we are exposed to, you should read the “Risk Factors” included in our Annual Report on Form 10-K to the United States Securities and Exchange Commission and the description of material changes, if any, in those “Risk Factors”included in our Quarterly Reports on Form 10-Q. The forward-looking statements contained in this news release speak only as of the date of this release and the company does not assume any obligation to update any such statements. With fiscal year 2007 sales of $48.3 billion, Lowe’s Companies, Inc. is a FORTUNE® 50 company that serves approximately 14 million customers a week at more than 1,550 home improvement stores in the United States and Canada. Founded in 1946 and based in Mooresville, N.C., Lowe’s is the second-largest home improvement retailer in the world. For more information, visit Lowes.com. ### Lowe's Companies, Inc. Consolidated Statements of Current and Retained Earnings (Unaudited) In Millions, Except Per Share Data Three Months Ended May 2, 2008 May 4, 2007 Current Earnings Amount Percent Amount Percent Net sales $ 12,009 100.00 $ 12,172 100.00 Cost of sales 7,843 65.31 7,913 65.01 Gross margin 4,166 34.69 4,259 34.99 Expenses: Selling, general and administrative 2,725 22.69 2,685 22.06 Store opening costs 18 0.15 12 0.10 Depreciation 375 3.12 323 2.65 Interest - net 76 0.63 47 0.39 Total expenses 3,194 26.59 3,067 25.20 Pre-tax earnings 972 8.10 1,192 9.79 Income tax provision 365 3.04 453 3.72 Net earnings $ 607 5.06 $ 739 6.07 Weighted average shares outstanding - basic 1,454 1,510 Basic earnings per share $ 0.42 $ 0.49 Weighted average shares outstanding - diluted 1,480 1,540 Diluted earnings per share $ 0.41 $ 0.48 Cash dividends per share $ 0.08 $ 0.05 Retained Earnings Balance at beginning of period $ 15,345 $ 14,860 Cumulative effect adjustment 1 - (8 ) Net earnings 607 739 Cash dividends (117 ) (75 ) Share repurchases - (548 ) Balance at end of period $ 15,835 $ 14,968 1 The Company adopted FIN 48, Accounting for Uncertainty in Income Taxes, effective February 3, 2007. Lowe's Companies, Inc. Consolidated Balance Sheets In Millions, Except Par Value Data (Unaudited) (Unaudited) May 2, 2008 May 4, 2007 February 1, 2008 Assets Current assets: Cash and cash equivalents $ 913 $ 629 $ 281 Short-term investments 252 571 249 Merchandise inventory - net 8,438 8,501 7,611 Deferred income taxes - net 259 201 247 Other current assets 253 155 298 Total current assets 10,115 10,057 8,686 Property, less accumulated depreciation 21,641 19,187 21,361 Long-term investments 580 406 509 Other assets 318 319 313 Total assets $ 32,654 $ 29,969 $ 30,869 Liabilities and shareholders' equity Current liabilities: Short-term borrowings $ 147 $ - $ 1,064 Current maturities of long-term debt 34 92 40 Accounts payable 5,345 5,211 3,713 Accrued compensation and employee benefits 481 451 467 Self-insurance liabilities 685 661 671 Deferred revenue 893 851 717 Other current liabilities 1,388 1,355 1,079 Total current liabilities 8,973 8,621 7,751 Long-term debt, excluding current maturities 5,576 4,306 5,576 Deferred income taxes - net 699 657 670 Other liabilities 787 659 774 Total liabilities 16,035 14,243 14,771 Shareholders' equity: Preferred stock - $5 par value, none issued - - - Common stock - $.50 par value; Shares issued and outstanding May 2, 2008 1,462 May 4, 2007 1,506 February 1, 2008 1,458 731 753 729 Capital in excess of par value 48 - 16 Retained earnings 15,835 14,968 15,345 Accumulated other comprehensive income 5 5 8 Total shareholders' equity 16,619 15,726 16,098 Total liabilities and shareholders' equity $ 32,654 $ 29,969 $ 30,869 Lowe's Companies, Inc. Consolidated Statements of Cash Flows (Unaudited) In Millions Three Months Ended May 2, 2008 May 4, 2007 Cash flows from operating activities: Net earnings $ 607 $ 739 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 404 345 Deferred income taxes 17 40 Loss on disposition/writedown of fixed and other assets 21 4 Share-based payment expense 28 22 Changes in operating assets and liabilities: Merchandise inventory - net (828 ) (1,357 ) Other operating assets 42 63 Accounts payable 1,633 1,687 Other operating liabilities 614 596 Net cash provided by operating activities 2,538 2,139 Cash flows from investing activities: Purchases of short-term investments (63 ) (257 ) Proceeds from sale/maturity of short-term investments 86 117 Purchases of long-term investments (326 ) (244 ) Proceeds from sale/maturity of long-term investments 224 5 Increase in other long-term assets - (13 ) Fixed assets acquired (805 ) (707 ) Proceeds from the sale of fixed and other long-term assets 4 14 Net cash used in investing activities (880 ) (1,085 ) Cash flows from financing activities: Net decrease in short-term borrowings (915 ) (23 ) Proceeds from issuance of long-term debt 8 3 Repayment of long-term debt (13 ) (16 ) Proceeds from issuance of common stock from stock options exercised 10 21 Cash dividend payments (117 ) (75 ) Repurchase of common stock - (700 ) Excess tax benefits of share-based payments 1 1 Net cash used in financing activities (1,026 ) (789 ) Net increase in cash and cash equivalents 632 265 Cash and cash equivalents, beginning of period 281 364 Cash and cash equivalents, end of period $ 913 $ 629
